AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                 UNITED STATES DISTRICT COURT
                                                                Southern District of Indiana

                   UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                                                                (For Revocation of Probation or Supervised Release)
                                             v.
                                                                                Case Number: 3:17CR00020-001
                                                                                USM Number: 03160-122

                            JONATHAN WITHAM                                     Ron Freson
                                                                                Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violation(s).
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                 Nature of Violation                                            Violation Ended
 2.                                               Illegal Drug Use/Possession                                    May 6, 2019

         The defendant is sentenced as provided in page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
☒ Violation number 1 is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                            June 10, 2019
                                                                            Date of Imposition of Sentence:

            A CERTIFIED TRUE COPY
            Laura A. Briggs, Clerk                                                Hon. Richard L. Young, Judge
            U.S. District Court
            Southern District of Indiana                                          United States District Court
                                                                                  Southern District of Indiana
            By
                                  Deputy Clerk
                                                                                   6/11/2019
                                                                                  Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 3
DEFENDANT: Jonathan Witham
CASE NUMBER: 3:17CR00020-001
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 6 months.

☐The Court makes the following recommendations to the Bureau of Prisons:

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
